Title: To Thomas Jefferson from Thomas Paine, 10 October 1793
From: Paine, Thomas
To: Jefferson, Thomas



My Dear Sir
Paris Oct. 10th. 1793 2d. year of the republic
 
As far as my Judgement extends I think you cannot do better than send Commissioners to Europe; and so far as the freedom of Commerce may become a subject of Conference it ought to be done. It may be a means of terminating the war for it is necessary that some power should
 
begin. England is in a wretched condition as to her Manufactures and her public and private credit. The combined Armies make no progress. My opinion is that they cannot agree among themselves, and that the object of the English Government is to get possession of both sides the channel, which certainly cannot be consented to by the Northern powers. It is not the English alone that has possession of Toulon, the Spaniards have landed more troops than the English as if to keep an Eye upon them. Holland does nothing. She must wish to be out of the war. If you send Commissioners Holland will be the best place for them to arrive at—they can there make known their Credentials to all the resident Ministers. It will not do to appoint Gov: Morris upon that business. His appointment here has been unfortunate. He has done more harm than good. All the Americans will give you the same account. I wish much to be in America were it only to press the sending Commissioners. I think it is a plan in which all parties among you will unite. Were you to appoint two or three Comsss. from America and direct them to call Mr. Pinckney to their Councils, I think it would have a good effect. I suppose you know the person that wrote the enclosed American letter. The contents show there are many subject for conference that does not appear at first sight. It either has or will be published in London in a few days. Remember me to the President and all my friends. Your’s affectionately 

Thomas Paine

